The applicant should note that the examiner on this case has changed.
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendments
Applicant's amendments filed 12/20/2019 to claim 1 has been entered. Claim 6 has been canceled. Claims 1-5 and 7-12 remain pending, of which claims 1-5, 7 and 11-12 are being considered on their merits. Claims 8-10 remain withdrawn from consideration. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments.
Election/Restrictions
Applicant’s election of the species “osteoarticular orthopaedic pathology” and “gingival fibroblast” in the reply filed on 3/11/2019 stands.	
Claim Interpretation
Claim 1 recites the term “injecting”. It is noted that the instant specification does not provide any special limiting definition of the term. Therefore this term is given its broadest reasonable interpretation which includes the following definitions: (1) drive or force into a person or animal's body with a syringe or similar device, and (2) introduce (something) into a passage, cavity, or solid material under pressure. Therefore a reference teaching of “implanting” reads on the broadest reasonable interpretation of “injecting”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-4, 7 and 11-12 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hou et al (2003, Cell Transplantation, 12: 787–79; reference U).
Regarding claims 1-4, 7 and 11-12, Hou teaches a method for treating periodontal osseous defects caused by inflammatory periodontitis comprising implanting autologous gingival fibroblast cells at the site of the defect (see abstract and pages 788-789) for successful periodontal regeneration; reads on “osteoarticular orthopaedic pathology” relating to bones. Hou teaches the gingival fibroblasts have the potential to help regeneration of the peridontium. See page  796. As stated in the above Claim Interpretation, implanting reads on the broadest reasonable interpretation of “injecting”.The term “orthopedic” means “relating to the branch of medicine dealing with the correction of deformities of bones or muscles.” “Orthopedics is a branch of medicine that focuses on the care of the musculoskeletal system. This system is made up of muscles and bones, as well as joints, ligaments, and tendons.”   Thus, the prior art teaches a treatment of an orthopedic pathology since periodontal osseous defects are a pathology of the bone. Further, osteoarticular pathologies include osteoporosis (loss of bone mass) and the aim of Hou’s study is to increase bone mass (see Hou abstract).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 7 and 11-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hou et al (2003, Cell Transplantation, 12: 787–79) in view of Zhang et al (2009, J Immunol, 183: 7787-7798; reference V) and as evidenced by Gonzalez et al (2009, Arthritis Rheum., 60: 1006–1019; reference W).
Regarding claims 1-4, 7 and 11-12, Hou teaches a method for treating periodontal osseous defects caused by inflammatory periodontitis comprising implanting autologous gingival fibroblast cells at the site of the defect (see abstract and pages 788-789); reads on “osteoarticular orthopaedic pathology” relating to bones. Regarding claims 1-4, Hou specifically states “[t]he aim of this study was to explore the possibility of using gingival fibroblast-like cells in the therapy of osseous defects caused by inflammatory periodontitis by reporting long-term results of gingival fibroblast-coated hydroxylapatite (GF–HA) grafting for healing these defects” (see abstract); therefore the aim of Hou’s methods are to use gingival fibroblast-like cells to treat bone (osseous) defects cause by an inflammatory disease. Further, osteoarticular pathologies include osteoporosis (loss of bone mass) and the aim of Hou’s study is to increase bone mass (see Hou abstract). As stated in the above Claim Interpretation, implanting reads on the broadest reasonable interpretation of “injecting”.
Hou does not teach using the method of treatment with gingival fibroblast cells to treat rheumatoid arthritis or osteoarthritis (claim 5).
Regarding claim 5, Zhang teaches that gingiva derived cells displaying fibroblast phenotypes are stem cells which can differentiate into other cell types, and Zhang terms these cells, gingiva-derived mesenchymal stem cells (see page 7795). Regarding claim 5, Zhang teaches that these cells are useful to treat inflammatory conditions and specifically rheumatoid arthritis (see page 7788). Gonzalez is cited solely as evidence that rheumatoid arthritis inherently is a disorder wherein chronic inflammation causes bone erosion (loss of bone mass) (see page 1006).
It would have been obvious to combine Hou and Zhang to use Hou’s treatment method to treat rheumatoid arthritis. A person of ordinary skill in the art would have had a reasonable expectation of success in using Hou’s treatment method to treat rheumatoid arthritis because 
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Claims 1-5, 7 and 11-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mao (WO 2009/006558 A1; reference N).
Regarding claims 1-5, Mao teaches a method for treating tissue defects including osteoarthritis by administering a treatment composition comprising progenitor cells (see paragraphs [0023], [0048], [0052] and [0100]). Regarding claims 1, 7 and 11, Mao teaches that gingival fibroblast are the progenitor cells that can be used in the treatment composition as they are capable of differentiation (see paragraph [0046]). Regarding claim 1, Mao teaches injectability of the treatment is also preferred for clinical applications (see paragraph [0053]). Regarding claim 12, Mao teaches autologous or allogeneic cells could be used in the treatment that are custom-made from the subject's own anatomy (see paragraph [0053]). 
Mao does not exemplify using autologous gingival fibroblasts to treat osteoarthritis via injection. 
A person of ordinary skill in the art would have had a reasonable expectation of success in using autologous gingival fibroblasts to treat osteoarthritis via injection because Mao teaches that such cells are useful in treatment composition for osteoarthritis and Mao teaches that injectable compositions are preferred for treatments. The skilled artisan would have been motivated to use autologous gingival fibroblasts to treat osteoarthritis via injection because Mao specifically highlights that autologous cells are useful for custom treatments and that gingival 
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Response to Arguments
Applicant's arguments filed 12/20/2019 have been fully considered as they apply to these new grounds for rejection but they are not persuasive. Applicant’s arguments on the previous rejections highlight that the previously cited reference does not provide teach or motivation to apply to the treatment at the site of orthopedic defect. However, as stated above, this new limitation is taught by both the Hou and Zhang references. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7 and 11-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 8,303,948 in view of Zhang et al (2009, J Immunol, 183: 7787-7798). 
The reference Patent claims a method for accelerating or improving the healing of a wound comprising applying autologous gingival fibroblast cells at the site of the wound (see abstract and pages 788-789). 
The reference Patent does not teach using the gingival fibroblast cells to treat conditions such as rheumatoid arthritis or that the cells can be injected.
Zhang teaches that gingiva derived cells displaying fibroblast phenotypes are stem cells which can differentiate into other cell types, and Zhang terms these cells, gingiva-derived mesenchymal stem cells (see page 7795). Zhang teaches that these cells are useful to treat inflammatory conditions and specifically rheumatoid arthritis (see page 7788). Zhang teaches that gingiva-derived mesenchymal stem cells can be injected (see page 7790).
.
Response to Arguments
Applicant's arguments filed 12/20/2019 have been fully considered as they apply to these new grounds for rejection but they are not persuasive. Applicant alleges that there is no teaching or motivation to apply to the treatment at the site of orthopedic defect or to inject the cells. However, as stated above, these new limitations are taught by the Zhang reference and are therefore an obvious modification of the reference Patent for the reasons stated above. 

Conclusion
No claims are free of the art. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250.  The examiner can normally be reached on Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/S.A.M/Examiner, Art Unit 1653                                                                                                                                                                                                        /SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653